Citation Nr: 1025103	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  05-31 057	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), to 
include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to October 1967.

This appeal to the Board of Veterans Appeals (Board) arises from 
a February 2005 rating action that denied service connection for 
DM, to include as due to AO exposure.

In July 2008, the Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO.

By decision of September 2008, the Board denied service 
connection for DM.  The Veteran appealed the denial to the U.S. 
Court of Appeals for Veterans Claims (Court).  By October 2009 
Order, the Court vacated the Board's September 2008 decision and 
remanded the matter to the Board for compliance with instructions 
contained in an October 2009 Joint Motion for Remand of the 
Appellant and the VA Secretary.

The appeal is REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), and the Court's Order, the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

The Veteran contends that he suffers from DM as a result of 
inservice exposure to defoliants, which may have included 
herbicides such as AO.  He asserts that he loaded and unloaded 
drums of chemicals aboard vehicles and C-130 aircraft while 
stationed at Randolph Air Force Base (AFB) in Texas, and that he 
was present when areas on and near flight lines, runways, and 
perimeters were sprayed with defoliants.  He recalls seeing 50-55 
gallon drums with a white stripe, and others with an orange 
stripe.

The VA Adjudication Procedure Manual, M21-MR, provides specific 
steps necessary in verifying herbicide exposure on a factual 
basis in locations other than the Republic of Vietnam.  
Specifically, Part IV, subpart ii (2)(C)(10)(n) provides that, if 
a veteran alleges exposure in other locations, the RO must ask 
him for the approximate dates, location, and nature of the 
alleged exposure.  If such information is received, the RO must 
furnish his detailed description of exposure to the VA 
Compensation and Pension (C&P) Service via e-mail @ 
VAVBAWAS/CO/211/AGENTORANGE, and request a review of the U.S. 
Department of Defense's (DoD) inventory of herbicide operations 
to determine whether herbicides were used as alleged.  If the VA 
C&P Service's review does not confirm that herbicides were used 
as alleged, the RO must refer the case to the U.S. Army and Joint 
Services Records Research Center (JSRRC) coordinator to make a 
formal finding that sufficient information required to verify 
herbicides exposure does not exist.

In this case, appellate review discloses that the RO in September 
2004 requested the National Personnel Records Center (NPRC) to 
furnish the veteran's dates of service in Vietnam, and documents 
showing exposure to herbicides.  The NPRC responded that there 
was no evidence that the Veteran served in Vietnam, and that 
there were no records of exposure to herbicides.  However, the RO 
failed to determine whether AO or other herbicides were stored or 
used at Randolph AFB during the veteran's service there; nor did 
the RO request the VA C&P Service to review the DoD's inventory 
of herbicide operations regarding the use or storage of AO.  If a 
negative response was received, the RO should have provided the 
JSRRC with details of the veteran's alleged exposure so that it 
could attempt to verify his account.  In view of the RO's failure 
to assist the Veteran in obtaining evidence, the Board finds that 
this case must be remanded to the RO for further development of 
the evidence and for due process development.        

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the Veteran, through 
his attorney, a letter requesting him to 
furnish the approximate dates, location, 
and nature of his alleged exposure to 
defoliants and herbicides including any AO 
while stationed at Randolph AFB in Texas.  
All responses received should be associated 
with the claims folder.

2.  If such information is received, the RO 
must furnish the veteran's detailed 
description of exposure to the VA C&P 
Service via e-mail @ 
VAVBAWAS/CO/211/AGENTORANGE, and request a 
review of the DoD's inventory of herbicide 
operations to determine whether herbicides 
were used as alleged.  All responses 
received should be associated with the 
claims folder.

3.  If the VA C&P Service's review does not 
confirm that herbicides were used as 
alleged, the RO must refer the case to the 
JSRRC coordinator to make a formal finding 
that sufficient information required to 
verify herbicides exposure does not exist.  
All responses received should be associated 
with the claims folder.

4.  If any information or records sought 
are not obtained, the RO should notify the 
Veteran and his attorney of the information 
or records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority, to include the provisions of VA 
Manual M21-MR, Part IV, subpart ii 
(2)(C)(10)(n).  

7.  If the claim on appeal remains denied, 
the RO must furnish the Veteran and his 
attorney an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

